Loan Agreement
 
Dated   September 24, 2008
 
Santander BanCorp (“Santander BanCorp”)
Santander Financial Services, Inc. (“Santander FS”)
(each a “Borrower” and together the “Borrowers”)
Banco Santander Puerto Rico (“Bank”)

 



--------------------------------------------------------------------------------



 



Loan Agreement
Contents
 

              Details     1      
 
        General terms     3      
 
           
1   Interpretation
    3   1.1  
Definitions
    3   1.2  
References to certain general terms
    6   1.3  
Number
    7   1.4  
Headings
    7      
 
           
2   The Facility and Facility Limits
    7   2.1  
Bank to fund
    7   2.2  
Maximum accommodation — Limits
    7   2.3  
Liability of the Borrowers
    8   2.4  
Purpose
    8      
 
           
3   Using the Facility
    8   3.1  
Drawing down
    8   3.2  
Requesting a drawdown
    9   3.3  
Effect of a Drawdown Notice
    9   3.4  
Conditions to drawdown
    9   3.5  
Conditions to all drawdowns
    9   3.6  
Benefit of conditions
    9      
 
           
4   Interest
    10   4.1  
Interest charges
    10      
 
           
5   Repaying and prepaying
    10   5.1  
Repayment
    10   5.2  
Prepayment
    10   5.3  
Prepayments not available for redrawing
    10      
 
           
6   Payments
    10   6.1  
Manner of payment
    10   6.2  
No Withholding
    11      
 
           
7   Cancellation
    11      
 
           
8   Increased costs
    11   8.1  
Compensation
    11   8.2  
Possible minimization
    12      
 
           
9   Illegality or impossibility
    12   9.1  
Bank’s right to suspend or cancel
    12   9.2  
Extent and duration
    13   9.3  
Notice requiring prepayment
    13      
 
           
10   Representations and warranties
    13   10.1  
Representations and warranties
    13   10.2  
Repetition of representations and warranties
    14   10.3  
Reliance
    14      
 
           
11   Undertakings
    14   11.1  
General undertakings
    14      
 
           
12   Default
    15   12.1  
Events of Default
    15  

 



--------------------------------------------------------------------------------



 



              12.2  
Consequences of default
    16   12.3  
Investigation of default
    17      
 
           
13   Costs and indemnities
    17   13.1  
What the Borrowers agree to pay
    17   13.2  
Indemnity
    17      
 
           
14   Interest on overdue amounts
    18   14.1  
Obligation to pay
    18   14.2  
Compounding
    18   14.3  
Interest following judgment
    18      
 
           
15   Application of payments
    18      
 
           
16   Dealing with interests
    19   16.1  
No dealing by Borrowers
    19   16.2  
Dealings by Bank
    19      
 
           
17   Notices and other communications
    19   17.1  
Form — all communications
    19   17.2  
Form — communications sent by email
    19   17.3  
Delivery
    19   17.4  
When effective
    20   17.5  
When taken to be received
    20   17.6  
Receipt outside business hours
    20   17.7  
Waiver of notice period
    20      
 
           
18   General
    20   18.1  
Application to Transaction Documents
    20   18.2  
Prompt performance
    20   18.3  
Consents
    21   18.4  
Certificates
    21   18.5  
Set-off
    21   18.6  
Discretion in exercising rights
    21   18.7  
Partial exercising of rights; no waiver
    21   18.8  
No liability for loss
    21   18.9  
Conflict of interest
    21   18.10  
Remedies cumulative
    22   18.11  
Indemnities
    22   18.12  
Rights and obligations are unaffected
    22   18.13  
Inconsistent law
    22   18.14  
Supervening legislation
    22   18.15  
Time of the essence
    22   18.16  
Variation and waiver
    22   18.17  
Further steps
    22   18.18  
Counterparts
    23   18.19  
Governing law
    23      
 
        Schedule 1 - Conditions precedent (clause 3.4)     Sch. 1-1      
 
        Schedule 2 - Drawdown Notice (clause 3)     Sch. 2-1      
 
        Signature page     S-1  

 



--------------------------------------------------------------------------------



 



Details
Parties

           
 
        Parties   Santander BanCorp, Santander FS and Bank
 
         
 
       
Santander
  Name   Santander BanCorp
BanCorp
       
 
       
 
  IRS TAX ID   66-0573723
 
       
 
  Incorporated   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
 
      4th Floor
 
      San Juan, PR 00918
 
       
 
  Fax   +1-787-777-4191
 
       
 
  Telephone   +1- 787-777-4486
 
       
 
  Email   fbruno@bspr.com
 
       
 
  Attention   Fernando L. Bruno
 
         
 
       
Santander FS
  Name   Santander Financial Services, Inc.
 
       
 
  IRS TAX ID   66-0422347
 
       
 
  Incorporated   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
 
      4th Floor
 
      San Juan, PR 00918
 
       
 
  Fax   +1-787-777-4191
 
       
 
  Telephone   +1-787-777-4486
 
       
 
  Email   fbruno@bspr.com
 
       
 
  Attention   Fernando L. Bruno

1



--------------------------------------------------------------------------------



 



           
 
       
Bank
  Name   Banco Santander Puerto Rico
 
       
 
  IRS TAX ID   66-312389
 
       
 
  Incorporated in   Commonwealth of Puerto Rico
 
       
 
  Address   207 Ponce de Leon Avenue
 
      5th Floor
 
      San Juan, PR 00918
 
       
 
  Fax   787-767-7913
 
       
 
  Telephone   787-777-4534
 
       
 
  Email   cmgarcia@bspr.com
 
       
 
  Attention   Carlos M. García
 
        Summary of facility
 
         
 
       
Facility
  Facility Limit   $630,000,000
 
       
 
  Santander   $200,000,000
 
  BanCorp Facility    
 
  Limit    
 
       
 
  Santander FS   $430,000,000
 
  Facility Limit    
 
       
 
  Availability   The period from the date of this agreement to
 
  Period   September 26, 2008
 
       
 
  Maturity Date   September 24, 2009
 
       
 
  Interest Rate   4.4343% per annum
 
       
 
  Purpose   To refinance short-term borrowings from the
 
      Bank and for general corporate purposes.

2



--------------------------------------------------------------------------------



 



Loan Agreement
General terms
 

1   Interpretation

1.1     Definitions

These meanings apply unless the contrary intention appears:
Amount Owing means the total of all amounts which are then due for payment, or
which will or may become due for payment, in connection with any Transaction
Document (including transactions in connection with them) to the Bank.
Authorized Officer means any appointed by the party to act as an Authorized
Officer for the purposes of the Transaction Documents
Availability Period means the period from the date of this agreement to
September 26, 2008.
Bank means the person so described above in the Details.
Borrower means Santander BanCorp or Santander FS, as the context requires.
Borrowers means Santander BanCorp and Santander FS.
Business Day means a day on which banks are open for general banking business in
Madrid, Spain, New York, New York and San Juan, Puerto Rico (not being a
Saturday, Sunday or public holiday in any such place).
BSCH means Banco Santander, SA.
Control of a corporation includes the direct or indirect power to directly or
indirectly:

  (a)   direct the management or policies of the corporation; or     (b)  
control the membership of the board of directors;

whether or not the power has statutory, legal or equitable force or is based on
statutory, legal or equitable rights and whether or not it arises by means of
trusts, agreements, arrangements, understandings, practices, the ownership of
any interest in shares or stock of the corporation or otherwise.
Costs include costs, charges and expenses, including those incurred in
connection with advisors.
Default Rate means the Interest Rate plus 2% per annum.
Details means the section of this agreement headed “Details.”

3



--------------------------------------------------------------------------------



 



Directive means:

  (a)   a law; or     (b)   a treaty, an official directive, request,
regulation, guideline or policy (whether or not having the force of law) with
which banks in Puerto Rico and the United States generally comply in carrying on
their business.

Drawdown Date means the date on which a drawdown is or is to be made.
Drawdown Notice means a completed notice containing the information and
representations and warranties set out in Schedule 2.
Drawing means the outstanding principal amount of a drawdown made under the
Facility.
Event of Default means an event so described in clause 12.
Facility means the Santander BanCorp Facility or the Santander FS Facility or
both, as the context requires.
Facility Limit means the sum of the Santander BanCorp Facility Limit and the
Santander FS Facility Limit, as each may be reduced or cancelled under this
agreement.
Financial Report means a financial report consisting of:

  (a)   financial statements; and     (b)   any notes to those financial
statements; and     (c)   any directors’ or officers’ declaration about the
financial statements and notes,

together with any reports (including any directors’ or officers’ reports)
attached to any of those documents or intended to be read with any of them.
A person is Insolvent if:

  (a)   it is generally unable to pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or     (b)   any proceeding
shall be instituted by or against it seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of any order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of sixty
(60) calendar days or any of the actions sought in such

4



--------------------------------------------------------------------------------



 



      proceeding (including, without limitation, the entry of any order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or any substantial part of its property) shall occur;
or     (c)   it shall take any action to authorize any of the actions set forth
above.

Interest Payment Date means the Maturity Date.
Interest Rate means 4.4343% per annum.
Limit means:

  (a)   the Facility Limit;     (b)   the Santander BanCorp Facility Limit; and
    (c)   Santander FS Facility Limit,

or any of them, as the context requires.
Material Adverse Effect means a material adverse effect on:

  (a)   the applicable Borrower’s ability to comply with its obligations under
any Transaction Document; or     (b)   the Bank’s rights under a Transaction
Document; or     (c)   the business or financial condition of the applicable
Borrower.

Maturity Date means September 24, 2009.
Potential Event of Default means an event which, with the giving of notice,
lapse of time or fulfillment of any condition, would be likely to become an
Event of Default.
Santander BanCorp Facility means the facility made available to Santander
BanCorp under this agreement.
Santander BanCorp Facility Limit means $200,000,000.
Santander FS Facility means the facility made available to Santander FS under
this agreement.
Santander FS Facility Limit means $430,000,000.
Santander Group means the corporate group comprising BSCH and its consolidated
Subsidiaries.
Security Agreement, Pledge and Assignment means the Security Agreement, Pledge
and Assignment dated on or about the date of this Loan Agreement, between BSCH
and the Bank.

5



--------------------------------------------------------------------------------



 



    Subsidiary of an entity means another entity which:

  (a)   is a subsidiary of the first entity within the meaning of any applicable
law, if the context requires it; or     (b)   is part of the consolidated entity
constituted by the first entity and the entities it is required to include in
the consolidated financial statements it prepares, or would be if the first
entity was required to prepare consolidated financial statements.

    Taxes means any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, “patente”, excise, real or personal property, sales, withholding,
social security, retirement, unemployment, occupation, use, service, license,
net worth, payroll, franchise, and transfer and recording, imposed by the United
States Internal Revenue Service, the Commonwealth of Puerto Rico Department of
the Treasury, the Municipal Revenue Collections Center of Puerto Rico, or any
other taxing authority (whether domestic or foreign, including any federal,
state, Puerto Rico, United States possession, county, municipal, local or
foreign government or any subdivision or taxing agency thereof), whether
computed on a separate, consolidated, unitary, combined or any other basis,
including interest, fines, penalties or additions to tax attributable to or
imposed on or with respect to any such taxes, charges, fees, levies or other
assessments.

    Transaction Documents means:

  (a)   this agreement;     (b)   any Drawdown Notice;     (c)   the Security
Agreement, Pledge and Assignment;     (d)   any document which a Borrower or
BSCH acknowledges in writing to be a Transaction Document; and     (e)   any
other document connected with any of them.

1.2   References to certain general terms       Unless the contrary intention
appears, in this agreement:

  (a)   a reference to a group of persons is a reference to any two or more of
them jointly and to each of them individually;     (b)   an agreement,
representation or warranty in favor of two or more persons is for the benefit of
them jointly and each of them individually;     (c)   an agreement,
representation or warranty by two or more persons binds them jointly and each of
them individually but an agreement, representation or warranty by the Bank binds
the Bank individually only;

6



--------------------------------------------------------------------------------



 



  (d)   a reference to any thing (including an amount) is a reference to the
whole and each part of it;     (e)   a reference to a document (including this
agreement) includes any variation or replacement of it;     (f)   a reference to
United States dollars, dollars, $ or US$ is a reference to the lawful currency
of the United States of America;     (g)   a reference to a time of day is a
reference to Puerto Rico time;     (h)   the word “person” includes any
individual, sole proprietorship, partnership, joint venture, trust,
unincorporated organization, association, corporation, limited liability
company, institution, entity, party or government (whether national, federal,
state, county, city, municipal, or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof);     (i)   a
reference to a particular person includes the person’s executors,
administrators, successors, substitutes (including persons taking by novation)
and assigns;     (j)   the words “including,” “for example” or “such as” when
introducing an example, do not limit the meaning of the words to which the
example relates to that example or examples of a similar kind;     (k)   an
Event of Default or Potential Event of Default is “continuing” if it has not
been waived by, or remedied to the satisfaction of, the Bank.

1.3   Number       The singular includes the plural and vice versa.

1.4   Headings       Headings and the Summary in the Details are for convenience
only and do not affect the interpretation of this agreement.

 

2    The Facility and Facility Limits

2.1   Bank to fund       The Bank agrees to provide the loans requested by the
Borrowers under this agreement.

2.2   Maximum loans — Limits

  (a)   Subject to paragraphs (b) and (c), the maximum total amount of loans
available to the Borrowers under this agreement is the Facility Limit.

7



--------------------------------------------------------------------------------



 



  (b)   Within the Facility Limit:

  (i)   the maximum total amount of loans available to Santander BanCorp is the
Santander BanCorp Facility Limit; and     (ii)   the maximum total amount of
loans available to Santander FS is the Santander FS Facility Limit.

  (c)   To avoid doubt:

  (i)   no part of the Santander BanCorp Facility Limit is available to be
borrowed by Santander FS; and     (ii)   no part of the Santander FS Facility
Limit is available to be borrowed by Santander BanCorp.

2.3   Liability of the Borrowers       The Borrowers’ obligations to pay
principal and interest in connection with the Facilities is several and not
joint (“mancomunado”). Therefore:

  (a)   a Drawing by Santander BanCorp under the Santander BanCorp Facility, all
amounts of interest (including default interest) in connection with that
Drawing, and amounts payable under clause 6.2 in connection with any payment by
Santander BanCorp, are repayable or payable (as the case may be) by Santander
BanCorp and not by Santander FS; and     (b)   a Drawing by Santander FS under
the Santander FS Facility, all amounts of interest (including default interest)
in connection with that Drawing, and amounts payable under clause 6.2 in
connection with any payment by Santander FS, are repayable or payable (as the
case may be) by Santander FS and not by Santander BanCorp.

    Subject only to clause 2.3 above, the Borrowers are jointly and severally
liable to pay all other amounts payable under the Transaction Documents
(including amounts payable under indemnities to the extent they do not comprise
amounts in the nature of those described in paragraphs (a) or (b)).

2.4   Purpose       Drawings under the Facilities may only be used to refinance
short-term borrowings incurred under a loan agreement dated March 25, 2008, with
the Bank and for general corporate purposes, and for no other purpose.

 

3    Using the Facility

3.1   Drawing down       The Borrowers need not use the Facility. However, if a
Borrower wants to use a Facility, a Borrower may do so by a single drawdown. The
undrawn part of a Facility is automatically cancelled after the Drawing is made.

8



--------------------------------------------------------------------------------



 



3.2   Requesting a drawdown       If a Borrower wants a drawdown, it agrees to
give a Drawdown Notice to the Bank by 11:00 a.m. on the Business Day next
preceding the day it wants the drawdown. Each Borrower must provide its own
Drawdown Notice.

3.3   Effect of a Drawdown Notice       A Drawdown Notice is effective when the
Bank actually receives it in legible form. An effective Drawdown Notice is
irrevocable.

3.4   Conditions to drawdown       Neither Borrower may request a drawdown until
the Bank has received every item listed in Schedule 1 (“Conditions precedent”)
in form and substance satisfactory to the Bank. Any item required to be
certified must be certified by authorized officers of the applicable Borrower as
being true and complete as at a date no earlier than the date of this agreement.
The Bank agrees to notify the applicable Borrower as soon as practicable after
the Bank receives the final item.

3.5   Conditions to all drawdowns       The Bank need not provide any loans
unless:

  (a)   it is to be provided during the Availability Period; and     (b)   it is
satisfied that the loan is to be used solely for the purposes described in
clause 2.4; and     (c)   the Bank has received a Drawdown Notice in respect of
it; and     (d)   the Bank is satisfied that the representations and warranties
in clause 10 (“Representations and warranties”) and in the Drawdown Notice, and
the statements in the Drawdown Notice, are correct and not misleading at the
date of the Drawdown Notice and at the date the loan is provided; and     (e)  
the Bank is satisfied that no Event of Default or Potential Event of Default is
continuing, or would result from the loan being provided; and     (f)   the Bank
has received all other documents and other information it reasonably requests.

3.6   Benefit of conditions       Each condition to drawdown is for the sole
benefit of the Bank and may be waived by it.

9



--------------------------------------------------------------------------------



 



 

4    Interest

4.1   Interest charges       Each Borrower agrees to pay interest on the Drawing
until the Maturity Date at the Interest Rate. Interest:

  (a)   accrues daily from and including the Drawdown Date but excluding the
Maturity Date; and     (b)   is payable on the Interest Payment Date; and    
(c)   is calculated on actual days elapsed and a year of 360 days.

 

5    Repaying and prepaying

5.1   Repayment       Each Borrower agrees to repay the Drawing in full on the
Maturity Date.

5.2   Prepayment       A Borrower may prepay the Drawing in full (but not in
part) by notifying the proposed prepayment to the Bank by 11:00 a.m. on the
second Business Day before the prepayment (once given, a notice of prepayment is
irrevocable and the Borrower is obliged to prepay in accordance with the
notice). If a Borrower prepays, it may be liable for break costs — see clause
13.2 (“Indemnity”).

5.3   Prepayments not available for redrawing       Amounts prepaid or repaid,
as the case may be, may not be redrawn.

 

6    Payments

6.1   Manner of payment       Unless a provision of a Transaction Document
expressly states otherwise, each Borrower agrees to make payments (including
payments by way of reimbursement) under each Transaction Document:

  (a)   on the due date (or, if that is not a Business Day, on the previous
Business Day); and     (b)   not later than 11:00 a.m.; and     (c)   in United
States dollars in immediately available funds; and

10



--------------------------------------------------------------------------------



 



  (d)   to the Bank by payment into the following account, or as the Bank
otherwise directs:

      Bank: Deutsche Bank         ABA:021001033         For account of: Banco
Santander Puerto Rico         Account No.:0401408

    If the Bank directs a Borrower to pay a particular party or in a particular
manner, a Borrower is taken to have satisfied its obligation to the Bank by
paying in accordance with the direction.       A Borrower satisfies a payment
obligation only when the Bank or the person to whom it has directed payment
receives the amount.

6.2   No Withholding       All payments to be made by a Borrower must be made
without set-off or counter-claim, and be free and clear of any withholding or
deduction for Taxes unless prohibited by law. If any deduction is required by
law, the relevant Borrower will make the deduction, pay any Taxes, and pay to
the Bank further amount(s) sufficient to ensure that the Bank receives the same
net amount as it would have received if no deduction had been made.

 

7      Cancellation

    Before a Drawing is made, a Borrower may cancel an undrawn Facility in whole
or in part by notifying the Bank on or before the second Business Day before the
cancellation is to take effect. A partial cancellation must be at least
$1,000,000 and a whole multiple of $1,000,000. Once given, the notice is
irrevocable. The relevant Limits will be reduced by the amount of any
cancellation.

 

8       Increased costs

8.1   Compensation       Each Borrower agrees to compensate the Bank on demand
if the Bank determines that:

  (a)   a Directive or change in Directive, in either case applying for the
first time after the date of this agreement; or     (b)   a change in a
Directive’s interpretation or administration by an authority after the date of
this agreement; or     (c)   compliance by the Bank or any of its Related
Entities with any such Directive, changed Directive or changed interpretation or
administration

11



--------------------------------------------------------------------------------



 



    directly or indirectly:

  (i)   increases the cost of the Facility to the Bank or any of its Related
Entities; or     (ii)   reduces any amount received or receivable by the Bank,
or the effective return to, the Bank or any of its Related Entities, in
connection with the Facility; or     (iii)   reduces the return on capital
allocated to the Facility.

    In this clause 8.1, a reference to a Directive does not include a Directive
imposing or changing the basis of a tax on the overall net income of the Bank.

    The Bank shall notify the Borrowers of any event occurring after the date of
this agreement entitling the Bank to compensation under this clause 8.1 as
promptly as practicable, but in any event within two days after the Bank obtains
actual knowledge thereof, provided that if the Bank fails to give such notice to
the Borrowers within two days after it obtains actual knowledge of such event,
the Bank shall only be entitled to payment under clause 8.1 for costs or other
amounts incurred or payable from and after the date that is two days prior to
the date of actual notice to the Borrowers.

    Compensation need not be in the form of a lump sum and may be demanded as a
series of payments.

8.2   Possible minimization       Each Borrower agrees to compensate the Bank
whether or not the increase or reduction could have been avoided. However, if a
Borrower asks, the Bank agrees to consider ways of minimizing any increase or
reduction.

 

9       Illegality or impossibility

9.1   Bank’s right to suspend or cancel       This clause 9 applies if the Bank
determines that:

  (a)   a change in a Directive; or     (b)   a change in the interpretation or
administration of a Directive by an authority; or     (c)   a Directive,

    applying for the first time after the date of this agreement, makes it (or
will make it) illegal or impossible in practice for the Bank to fund, provide,
or continue to fund or provide, a loan under the Transaction Documents. In these
circumstances, the Bank, by giving a notice to the Borrowers, may suspend or
cancel some or all of the Bank’s obligations under this agreement as indicated
in the notice.

12



--------------------------------------------------------------------------------



 



9.2   Extent and duration

    The suspension or cancellation:

  (a)   must apply only to the extent necessary to avoid the illegality or
impossibility; and     (b)   in the case of suspension, may continue only for so
long as the illegality or impossibility continues.

9.3   Notice requiring prepayment

    If the illegality or impossibility relates to the Drawing, the Bank, by
giving a notice to the Borrowers, may require prepayment of all or part of the
Drawing and interest accrued on that part. Each Borrower agrees to repay the
amount specified within two Business Days after receiving the notice (or, if
earlier, on the date the illegality or impossibility arises).

 

10     Representations and warranties

10.1   Representations and warranties       Each Borrower represents and
warrants in respect of itself that:

  (a)   (incorporation and existence) it has been incorporated in accordance
with the laws of the Commonwealth of Puerto Rico, is validly existing under
those laws and has power and authority to carry on its business as it is now
being conducted; and     (b)   (power) it has power to enter into the
Transaction Documents to which it is a party and comply with its obligations
under them; and     (c)   (no contravention or exceeding power) the Transaction
Documents and the transactions under them which involve it do not contravene its
organizational documents or any law or obligation by which it is bound or to
which any of its assets are subject, where such contravention has or is likely
to have a Material Adverse Effect, or cause a limitation on its powers or the
powers of its directors to be exceeded; and     (d)   (authorizations) it has in
full force and effect the authorizations necessary for it to enter into the
Transaction Documents to which it is a party, to comply with its obligations and
exercise its rights under them and to allow them to be enforced; and     (e)  
(validity of obligations) its obligations under the Transaction Documents are
valid and binding and are enforceable against it in accordance with their terms;
and     (f)   (benefit) it benefits by entering into the Transaction Documents
to which it is a party; and     (g)   (accounts) its most recent Financial
Report given to the Bank complies with the requirements of any applicable laws
and:

  (i)   complies with any applicable accounting standards; and     (ii)   gives
a true and fair view of its financial position and performance or, if it is
required to prepare consolidated financial statements, a true and fair view of
the financial position and performance of the consolidated entity constituted by
it and the entities it is required to include in the consolidated financial
statements; and

13



--------------------------------------------------------------------------------



 



  (h)   (solvency) there are no reasonable grounds to suspect that it is unable
to pay its debts as and when they become due and payable; and     (i)   (not a
trustee) unless stated in the Details, it does not enter into any Transaction
Document as trustee; and     (j)   (litigation) there is no pending or
threatened proceeding affecting it or any of its assets before a court,
authority, commission or arbitrator in which a decision against it (either alone
or together with other decisions) is likely to have a Material Adverse Effect;
and     (k)   (Event of Default) no Event of Default or Potential Event of
Default is continuing; and     (l)   (default under law — Material Adverse
Effect) it is not in breach of a law or obligation affecting it or its assets in
a way which has had, or is likely to have, a Material Adverse Effect; and    
(m)   (full disclosure) all information provided by it to the Bank (whether
following a request from the Bank or otherwise) and which is used by the Bank in
its assessment of the nature and amount of the risk undertaken by the Bank in
entering into the Transaction Documents, and doing anything in connection with
them, is complete and accurate as of the time such information is provided to
the Bank; and     (n)   (no immunity) it has no immunity from the jurisdiction
of a court or from legal process; and     (o)   (residency) the Borrower is a
company resident in Puerto Rico for taxation purposes and is not resident for
taxation purposes in any other jurisdiction.

10.2   Repetition of representations and warranties       The representations
and warranties in this clause 10 are taken to be also repeated (by reference to
the then current circumstances) on the Drawdown Date.

10.3   Reliance       Each Borrower acknowledges that the Bank has entered into
the Transaction Documents in reliance on the representations and warranties in
this clause 10.

 

11     Undertakings

11.1   General undertakings       Each Borrower undertakes:

  (a)   (accounting records) to keep proper accounting records; and

14



--------------------------------------------------------------------------------



 



  (b)   (conduct of business) to conduct its business (including collecting
debts owed to it) in the ordinary course consistent with its customary practices
as at the date of this agreement; and     (c)   (no cessation of business) not,
without the Bank’s consent, (which shall not be unreasonably withheld)
significantly change the general character of any business it conducts; and    
(d)   (information) to give the Bank any document or other information that the
Bank reasonably requests from time to time; and     (e)   (status certificates)
on request from the Bank, to give the Bank a certificate signed by two of its
Authorized Officers which states whether an Event of Default or Potential Event
of Default is continuing; and     (f)   (maintain authorizations) to obtain,
renew on time and comply with the terms of each authorization necessary for it
to enter into the Transaction Documents to which it is a party, to comply with
its obligations and exercise its rights under them and to allow them to be
enforced.

 

12     Default

12.1   Events of Default       Each of the following is an Event of Default:

  (a)   (non-payment — Transaction Document) a Borrower does not pay on time any
amount payable by it under any Transaction Document in the manner required under
it; or     (b)   (cross default) any present or future monetary obligations of a
Borrower for amounts totaling more than $3,000,000 (or equivalent) are not
satisfied on time (or at the end of their period of grace) or become prematurely
payable as a result of a default of a Borrower.

      (In this clause 12.1(b), a “monetary obligation” means a monetary
obligation in connection with:

  (i)   money borrowed or raised; or     (ii)   any hiring arrangement,
redeemable preferred share, letter of credit or financial markets transaction
(including a swap, option or futures contract), performance bond or guarantee
facility; or     (iii)   a guarantee or indemnity in connection with anything
referred to in clauses 12.1(b)(i) or 12.1(b)(ii)); or

15



--------------------------------------------------------------------------------



 



  (c)   (enforcement against assets) distress is levied or a judgment, order or
encumbrance is enforced, or becomes enforceable, against any property of a
Borrower having a value of more than $3,000,000 (or equivalent); or     (d)  
(incorrect representation or warranty) a representation or warranty made, or
taken by clause 10.2 to be repeated, by or for a Borrower in this agreement or
by BSCH in the Security Agreement, Pledge and Assignment is found to have been
incorrect or misleading when made or so taken to be repeated; or     (e)  
(Insolvency) a Borrower becomes Insolvent; or     (f)   (ceasing business) a
Borrower or BSCH stops payment on any of its material obligations, ceases to
carry on its business or a material part of it, or threatens to do either of
those things except to merge or consolidate while solvent on terms approved in
writing by the Bank; or     (g)   (voidable Transaction Document) a Transaction
Document or a transaction in connection with it is or becomes (or is claimed to
be) wholly or partly void, voidable or unenforceable or does not have (or is
claimed not to have) the priority the Bank intended it to have, in each case, as
a result of events not due to the acts or omissions of the Bank (“claimed” in
this paragraph means claimed by a Borrower or any of its Related Entities or
anyone on behalf of any of them); or     (h)   (appointment of manager) a person
is appointed under legislation to manage any part of the affairs of a Borrower
or BSCH; or     (i)   (Material Adverse Effect) an event occurs which has, or is
likely to have (or a series of events occur which, together, have, or are likely
to have), a Material Adverse Effect;     (j)   (collateral) the value of any
cash collateral deposited with the Bank and provided as security for the
Facility under the Security Agreement, Pledge and Assignment ceases to be at
least equal in amount to any amount that may be required under Section 23A of
the Federal Reserve Act and Regulation W promulgated thereunder; or     (k)  
(non-compliance with other obligations) a Borrower or BSCH does not comply with
any other obligation under any Transaction Document and, if the non-compliance
can be remedied, does not remedy the non-compliance within ten days.

12.2   Consequences of default       If an Event of Default is continuing, then
the Bank may declare at any time by notice to the Borrowers that:

  (a)   subject to clause 2.3, an amount equal to the Amount Owing is either:

  (i)   payable on demand; or

16



--------------------------------------------------------------------------------



 



  (ii)   immediately due for payment;

  (b)   the Bank’s obligations specified in the notice are terminated.

    The Bank may make either or both of these declarations. The making of either
of them gives immediate effect to its provisions.

12.3   Investigation of default       If the Bank reasonably believes that an
Event of Default is, or may be, continuing, the Bank may appoint a person to
investigate this. Each Borrower agrees to cooperate with the person and comply
with every reasonable request they make. If there is or was an Event of Default,
the Borrowers agree to pay all Costs in connection with the investigation.

 

13   Costs and indemnities

13.1   What the Borrowers agree to pay       The Borrowers agree to pay or
reimburse the Bank for:

  (a)   all its reasonable Costs in drafting and negotiating a Transaction
Document; and     (b)   enforcing a Transaction Document,

    including, but not limited to, legal Costs.       The Borrowers must pay all
internal revenue stamps in connection with a Transaction Document.

13.2   Indemnity       The Borrowers shall indemnify the Bank against any
liability or loss arising from, and any Costs incurred in connection with:

  (a)   loans requested under a Transaction Document not being provided in
accordance with the request for any reason except default of the Bank; or    
(b)   a loan under a Transaction Document being repaid, discharged or made
payable other than at its maturity or as otherwise allowed under the terms of a
Transaction Document; or     (c)   the Bank acting in connection with a
Transaction Document in good faith on fax, telephone, email or written
instructions purporting to originate from the offices of a Borrower or to be
given by an Authorized Officer of a Borrower; or     (d)   an Event of Default;
or     (e)   the Bank exercising or attempting to exercise a right or remedy in
connection with a Transaction Document after an Event of Default; or

17



--------------------------------------------------------------------------------



 



  (f)   any indemnity the Bank gives a trustee in bankruptcy or administrator of
the Borrowers.

    The Borrowers agree to pay amounts due under this indemnity on demand from
the Bank.

 

14   Interest on overdue amounts   14.1   Obligation to pay       If a Borrower
does not pay any amount under this agreement on the due date for payment, the
relevant Borrower agrees to pay interest on any such amount at the Default Rate.
The interest accrues daily from (and including) the due date to (but excluding)
the date of actual payment and is calculated on actual days elapsed and a year
of 360 days.       The relevant Borrower agrees to pay interest under this
clause on demand from the Bank.   14.2   Compounding       To the extent
permitted by applicable law, any interest payable under clause 14.1 which is not
paid when due for payment may be added to the overdue amount by the Bank.
Interest is payable on the increased overdue amount at the Default Rate in the
manner set out in clause 14.1.   14.3   Interest following judgment       If a
liability becomes merged in a judgment, the relevant Borrower agrees to pay
interest on the amount of that liability as an independent obligation. This
interest:

  (a)   accrues daily from (and including) the date the liability becomes due
for payment both before and after the judgment up to (but excluding) the date
the liability is paid; and     (b)   is calculated at the judgment rate or the
Default Rate (whichever is higher).

    The relevant Borrower agrees to pay interest under this clause on demand
from the Bank.

 

15   Application of payments       Subject to clause 2.3, the Bank may apply
amounts paid by the Borrowers towards satisfaction of the Borrowers’ obligations
under the Transaction Documents in the manner it sees fit, unless the
Transaction Documents expressly provide otherwise. This appropriation overrides
any purported appropriation by a Borrower or any other person.

18



--------------------------------------------------------------------------------



 



 

16   Dealing with interests   16.1   No dealing by Borrowers       The Borrowers
may not assign or otherwise deal with their rights under any Transaction
Document or allow any interest in them to arise or be varied, in each case,
without the Bank’s consent.   16.2   Dealings by Bank       The Bank may assign
or otherwise deal with its rights under the Transaction Documents (including by
assignment or participation) without the consent of any person.

 

17   Notices and other communications   17.1   Form — all communications      
Unless expressly stated otherwise in the Transaction Documents, all notices,
certificates, consents, approvals, waivers and other communications in
connection with a Transaction Document must be in writing, signed by the sender
(if an individual) or an Authorized Officer of the sender and marked for the
attention of the person identified in the Details or, if the recipient has
notified otherwise, then marked for attention in the way last notified.   17.2  
Form — communications sent by email       Communications sent by email need not
be marked for attention in the way stated in clause 17.1 (“Form — all
communications”). However, the email must state the first and last name of the
sender.       Communications sent by email are taken to be signed by the named
sender.   17.3   Delivery       Communications must be:

  (a)   Hand delivered at the address set out or referred to in the Details; or
    (b)   sent by prepaid ordinary mail to the address set out or referred to in
the Details; or     (c)   sent by fax to the fax number set out or referred to
in the Details; or     (d)   sent by email to the address set out or referred to
in the Details.

    However, if the intended recipient has notified a changed address or fax
number, then communications must be to that address or number.

19



--------------------------------------------------------------------------------



 



17.4   When effective       Communications take effect from the time they are
received or taken to be received under clause 17.5 (“When taken to be received”)
(whichever happens first) unless a later time is specified.   17.5   When taken
to be received       Communications are taken to be received:

  (a)   if sent by mail, three days after posting; or     (b)   if sent by fax,
at the time shown in the transmission report as the time that the whole fax was
sent; or     (c)   if sent by email:

  (i)   when the sender receives an automated message confirming delivery; or  
  (ii)   four hours after the time sent (as recorded on the device from which
the sender sent the email) unless the sender receives an automated message that
the email has not been delivered,

      whichever happens first.

17.6   Receipt outside business hours       Despite clauses 17.4 (“When
effective”) and 17.5 (“When taken to be received”), if communications are
received or taken to be received under clause 17.5 after 5:00 p.m. in the place
of receipt or on a non-Business Day, they are taken to be received at 9:00 a.m.
on the next Business Day and take effect from that time unless a later time is
specified.   17.7   Waiver of notice period       The Bank may waive a period of
notice required to be given by a Borrower under this agreement.

 

18   General   18.1   Application to Transaction Documents       If anything in
this clause 18 (“General”) is inconsistent with a provision in another
Transaction Document, then the provision in the other Transaction Document
prevails for the purposes of that Transaction Document.   18.2   Prompt
performance       Subject to clause 18.15 (“Time of the essence”):

20



--------------------------------------------------------------------------------



 



  (a)   if a Transaction Document specifies when a Borrower agrees to perform an
obligation, the Borrower agrees to perform it by the time specified; and     (b)
  the Borrowers agree to perform all other obligations promptly.

18.3   Consents       The Borrowers agree to comply with all conditions in any
consent the Bank gives in connection with a Transaction Document.   18.4  
Certificates       The Bank may give the Borrowers a certificate about an amount
payable or other matter in connection with a Transaction Document. The
certificate is sufficient evidence of the amount or matter, unless it is proved
to be incorrect.   18.5   Set-off       If an Event of Default is continuing,
the Bank may, in its absolute discretion, set off any amount owing by the Bank
to a Borrower (whether or not due for payment) against any amount due for
payment by a Borrower to the Bank under a Transaction Document.       The Bank
may do anything necessary to effect any set-off under this clause in accordance
with applicable law. This clause applies despite any other agreement between a
Borrower and the Bank.   18.6   Discretion in exercising rights       The Bank
may exercise a right or remedy or give or refuse its consent under a Transaction
Document in any way it considers appropriate (including by imposing conditions).
  18.7   Partial exercising of rights; no waiver       If the Bank does not
exercise a right or remedy under a Transaction Document fully or at a given
time, the Bank may still exercise it later.   18.8   No liability for loss      
The Bank is not liable for loss caused by the exercise or attempted exercise of,
failure to exercise, or delay in exercising, a right or remedy under a
Transaction Document.   18.9   Conflict of interest       The Bank’s rights and
remedies under any Transaction Document may be exercised even if this involves a
conflict of duty or the Bank has a personal interest in their exercise, subject
to applicable laws.

21



--------------------------------------------------------------------------------



 



18.10   Remedies cumulative       The rights and remedies of the Bank under any
Transaction Document are in addition to other rights and remedies given by law
independently of the Transaction Document.   18.11   Indemnities       Any
indemnity in a Transaction Document is a continuing obligation, independent of
the Borrowers’ other obligations under that Transaction Document and survives
the termination of the Transaction Document. It is not necessary for the Bank to
incur expense or make payment before enforcing a right of indemnity under a
Transaction Document.   18.12   Rights and obligations are unaffected      
Rights given to the Bank under a Transaction Document and the Borrowers’
liabilities under it are not affected by anything which might otherwise affect
them at law.   18.13   Inconsistent law       To the extent permitted by law,
each Transaction Document prevails to the extent it is inconsistent with any
law.   18.14   Supervening legislation       Any present or future legislation
which operates to vary the obligations of the Borrowers in connection with a
Transaction Document with the result that the Bank’s rights, powers or remedies
are adversely affected (including by way of delay or postponement) is excluded
except to the extent that its exclusion is prohibited or rendered ineffective by
law.   18.15   Time of the essence       Time is of the essence in any
Transaction Document in respect of an obligation of a Borrower to pay money.  
18.16   Variation and waiver       A provision of a Transaction Document, or
right created under it, may not be waived or varied except in writing signed by
the party or parties to be bound.   18.17   Further steps       The Borrowers
agree to do anything the Bank may request (such as obtaining consents, signing
and producing documents and getting documents completed and signed):

   (a)   to bind the Borrowers and any other person intended to be bound under
the Transaction Documents;      (b)   to show whether the Borrowers are
complying with this agreement.

22



--------------------------------------------------------------------------------



 



18.18   Counterparts       This agreement may consist of a number of copies,
each signed by one or more parties to the agreement. If so, the signed copies
are treated as making up the one document.   18.19   Governing law       Each
Transaction Document is governed by the laws of the Commonwealth of Puerto Rico.

[SIGNATURE PAGE FOLLOWS]

23



--------------------------------------------------------------------------------



 



Loan Agreement
Schedule 1 — Conditions precedent (clause 3.4)
Conditions to first drawdown

•   Each item must be in form and substance satisfactory to the Bank.

•   The Bank may also require other documents and information (see clause
3.5(f))

•   Certification is to be by the secretary or other authorized officer of the
applicable Borrower, that the item is true and complete as at a date no earlier
than the date of this agreement.

 

                  Item   Form   Required for
 
           
1
  Extract of minutes of a meeting of the Borrowers’ board of directors which
evidences the resolutions:   Certified copy   Each Borrower
 
           
 
  (a) authorizing the signing and delivery of the Transaction Documents to which
the entity is a party and the observance of obligations under those documents;
and        
 
           
 
  (b) appointing Authorized Officers of the entity.        
 
           
2
  Specimen signature of   Certified copy   Each Borrower
 
           
 
  (a) each Authorized Officer of the entity; and        
 
           
 
  (b) each other person who is authorized to sign a Transaction Document for the
Borrowers.        
 
           
3
  This agreement fully signed.   Original   Each Borrower
 
           
4
  A certificate of deposit opened by BSCH with the Bank in the aggregate amount
of the Facility to be provided as security for the Facility under the Security
Agreement, Pledge and Assignment.   N/A   BSCH and Each Borrower
 
           
5
  The Security Agreement, Pledge and Assignment fully signed.   Original   BSCH

Sch. 1-1



--------------------------------------------------------------------------------



 



Schedule 2 — Drawdown Notice (clause 3)

     
To:
  Banco Santander Puerto Rico
207 Ponce de León Avenue
San Juan, Puerto Rico 00917
 
   
Attention:
  [•]
 
   
[Date]
   

Drawdown Notice — Loan Agreement between Santander BanCorp, Santander Financial
Services, Inc. and Banco Santander Puerto Rico, dated September 24, 2008 (“Loan
Agreement”)
Under clause 3.2 (“Requesting a drawdown”) of the Loan Agreement, the Borrower
gives notice as follows.1
The Borrower wants to borrow under the Facility.

•   The requested Drawdown Date is [      ]2.   •   The amount of the proposed
drawdown is US$[      ].   •   The proposed drawdown is to be paid to:

                     
 
  Account number:     [                ]          
 
  Account name:     [                ]          
 
  Correspondent Bank:     [                ]          
 
  Swift:     [                ]          
 
  Beneficiary Bank:     [                ]          
 
  Swift:     [                ]          
 
  Beneficiary:     [                ]          

The Borrower represents and warrants that the representations and warranties in
the Loan Agreement are correct and not misleading on the date of this notice and
that each will be correct and not misleading on the Drawdown Date.
Clause 1 of the Loan Agreement applies to this notice as if it was fully set out
in this notice.

   
 
[Name of person] being
an Authorized Officer of
[Name of Borrower]

Instructions for completion
1      All items must be completed.
2      Must be a Business Day within the Availability Period.

Sch. 2-1



--------------------------------------------------------------------------------



 



Signature page
DATED: September 24, 2008

         
SIGNED for and on behalf of
  )    
SANTANDER BANCORP
  )    
 
  )    
 
  )    
 
  )    
/s/ Maria Calero
  )  
/s/ Rafael S. Bonilla
Signature
  )   Signature
 
  )    
Name: Maria Calero
  )   Name: Rafael S. Bonilla
 
  )    
Title: Executive Vice President
  )   Title: Senior Vice President
 
       
SIGNED for and on behalf of
  )    
SANTANDER FINANCIAL
  )    
SERVICES, INC.
  )    
 
  )    
 
  )    
 
  )    
/s/ Elizabeth Ortiz Irrizary
  )  
/s/ Mario E. Delgado
Signature
  )   Signature
 
  )    
Name: Elizabeth Ortiz Irrizary
  )   Name: Mario E. Delgado
 
  )    
Title: Vice President
  )   Title: President
 
       
SIGNED for and on behalf of
  )    
BANCO SANTANDER PUERTO RICO
  )    
 
  )    
 
  )    
 
  )    
/s/ Tomas Torres
  )  
/s/ Jose Santoni
Signature
  )   Signature
 
  )    
Name: Tomas Torres
  )   Name: Jose Santoni
 
  )    
Title: Executive Vice President
  )   Title: First Senior Vice President

S-1